0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-29 are subject under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10873981. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious. 
	
10. (New) A method for establishing a telecommunication connection in a telecommunication system having a network and multiple switching nodes with a respective local server and 

assigning the first terminal to a first switching node and assigning the second terminal to another, second switching node,

registering the second terminal via a registration at the central DSS server using the general switching protocol, wherein the registering of the second terminal is provided in the local
protocol for call pickup and transferred into the general switching protocol and forwarded to the central DSS server; and

after the registering of the second terminal, directing the pickup of the call by the third terminal to the first terminal so that the pickup of the call occurs through the second terminal across nodes by using the general switching protocol so that the call is directed to the second terminal to be picked up at the second terminal instead of the first terminal while other call legs for the call pickup are not taken into account in the directing of the pickup of the call by the second terminal.

Applicant deleted “the local server checking during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server performing the registering of the second terminal at the central DSS server using the general switching protocol” to broaden the claim. 

directing the pickup of the call by the third terminal to the first terminal so that the pickup of the call occurs through the second terminal of the second subscriber across nodes by using the general switching protocol so that the call is directed to the second terminal to be picked up at the second terminal instead of the first terminal while other call legs for the call pickup are not taken into account in the directing of the pickup of the call by the second terminal;

Claim 1, the local server checking during the registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server performing the registering of the second terminal at the central DSS server using the general switching protocol.
12. (New) The method of claim 11, further comprising capturing by the central DSS server a call directed from the third terminal to the first terminal and transmitting a respective message from the central DSS server to the local server of the switching node of the second terminal and signaling the second terminal in response to determining that the second terminal is registered to pickup a call directed to the first terminal.
2. The method of claim 11, further comprising capturing by the central DSS server a call directed from the third terminal to the first terminal and transmitting a respective message from the central DSS server to the local server of the switching node of the second terminal and signaling the second terminal in response to determining that the second terminal is registered to pickup a call directed to the first terminal.
13. (New) The method of claim 11 further comprising registering multiple terminals as a call pickup group at the central DSS server with one single registration as a second terminal for picking up a call directed from the third terminal to the first terminal.
3. The method of claim 11 further comprising registering multiple terminals as a call pickup group at the central DSS server with one single registration as a second terminal for picking up a call directed from the third terminal to the first terminal.
14. (New) The method of claim 11 further comprising registering at the central DSS server the second terminal with one single registration for picking up calls directed to multiple terminals.
4. The method of claim 11 further comprising registering at the central DSS server the second terminal with one single registration for picking up calls directed to multiple terminals.
15. (New) The method of claim 10 wherein Computer Supported Telecommunications Applications (CSTA) is the general switching protocol, and Session Initiation Protocol (SIP) is the local switching protocol, further comprising activating "CSTA: SetLampMode" at the second terminal by the central DSS server based on “CSTA: Delivered Events” when a call is directed from the third terminal to the first terminal, signaling for call pickup through the second terminal and the activating occurs via CSTA across switching nodes.
5. The method of claim 10 wherein Computer Supported Telecommunications Applications (CSTA) is the general switching protocol, and Session Initiation Protocol (SIP) is the local switching protocol, further comprising activating “CSTA: SetLampMode” at the second terminal by the central DSS server based on “CSTA: Delivered Events” when a call is directed from the third terminal to the first terminal, signaling for call pickup through the second terminal and the activating occurs via CSTA across switching nodes.
16. (New) The method of claim 15, wherein the second terminal is a SIP endpoint and the call directed from the third terminal to the first terminal is signaled at the second terminal using “SIP: Notify” and is picked up using “SIP: Invite”.
6. The method of claim 5, wherein the second terminal is a SIP endpoint and the call directed from the third terminal to the a first terminal is signaled at the second terminal using “SIP: Notify” and is picked up using “SIP: Invite”.
17. (New) The method of claim 10, wherein the directing of the pickup of the call by the third terminal to the first terminal occurring through the second terminal across nodes by using the general switching protocol comprises:
registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal;
after the second terminal is registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal.
7. The method of claim 1, wherein the directing of the pickup of the call by the third terminal to the first terminal occurring through the second terminal across nodes by using the general switching protocol comprises:
 registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal; after the second terminal is registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal.
18. (New) The method of claim 17 wherein the registering of the second terminal for the call number of the first terminal such that the second switching node forwards the registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal comprises:
the second switching node forwarding a registration of the second terminal to the central DSS server to facilitate registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal and the central DSS server placing the call onto the second switching node of the second terminal to facilitate pickup of the call at the second terminal instead of at the first terminal.
8. The method of claim 7 wherein the registering of the second terminal for the call number of the first terminal such that the second switching node forwards the registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal comprises: the second switching node forwarding a registration of the second terminal to the central DSS server to facilitate registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal and the central DSS server placing the call onto the second switching node of the second terminal to facilitate pickup of the call at the second terminal instead of at the first terminal.
19. (New) The method of claim 18 wherein the local protocol is Session Initiation Protocol.
9. The method of claim 8 wherein the local protocol is Session Initiation Protocol.
20. (New) The method of claim 19 wherein the general switching protocol is a Computer Supported Telecommunications Applications protocol.
10. The method of claim 9 wherein the general switching protocol is a Computer Supported Telecommunications Applications protocol.
21. (New) The method of claim 18, comprising storing the registration of the second terminal in a third party call control interface component.
11. The method of claim 8, comprising storing the registration of the second terminal in a third party call control interface component.
22. (New) The method of claim 21, wherein the first terminal, second terminal, DSS server, first switching node and second switching node are within a local area network and the third party call control interface component is a component of a local area network handler of the local area network.
12. The method of claim 11, wherein the first terminal, second terminal, DSS server, first switching node and second switching node are within a local area network and the third party call control interface component is a component of a local area network handler of the local area network.
23. (New) The method of claim 22, wherein the local area network handler is configured to facilitate communication between the second terminal and the DSS server via a Session Initiation Protocol stack adapter.
13. The method of claim 12, wherein the local area network handler is configured to facilitate communication between the second terminal and the DSS server via a Session Initiation Protocol stack adapter.
24. (New) The method of claim 23, wherein the first switching node is connected to the second switching node via at least one network trunk
14. The method of claim 13, wherein the first switching node is connected to the second switching node via at least one network trunk.

25. (New) The method of claim 23, wherein the first switching node is connected to the second switching node via at least one network trunk
15. The method of claim 12, wherein the first switching node is connected to the second switching node via at least one network trunk.
26. (New) A non-transitory computer readable storage medium containing instructions that are executable by at least one of a server and a terminal in a communications system having a network and multiple switching nodes with a respective local server and associated terminals located within the network as well as a central Direct Station Selection (DSS) server for controlling the telecommunication system by using a general switching protocol, wherein the terminals of each switching node are controlled by the local server of the switching node under a local protocol having control commands for node-internal call pickup between terminals registered inside the switching node for call pickup, and wherein the telecommunication connection is establishable by a call pickup through a second terminal of a call directed from a third terminal to a first terminal, wherein control commands provided in the local protocol for call pickup are transferred to the general switching protocol and provided across nodes to switching nodes located inside the network by the central DSS server, the instructions defining a method implemented by the server or the terminal that executes the instructions stored in the non-transitory computer readable storage media, the method comprising:
assigning the first terminal to a first switching node and assigning the second terminal to another, second switching node,
registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server as a result of the registering of the second terminal, wherein the registration of the second terminal provided in the local protocol for call pickup is transferred into the general switching protocol and forwarded to the central DSS server for registering the second terminal with the DSS server;
after the second terminal 1s registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal via use of the general switching protocol while other call legs for the call pickup are not taken into account in the directing of the pickup of the call at the second terminal.
16. A non-transitory computer readable storage medium containing instructions that are executable by at least one of a server and a terminal in a communications system having a network and multiple switching nodes with a respective local server and associated terminals located within the network as well as a central Direct Station Selection (DSS) server for controlling the telecommunication system by using a general switching protocol, wherein the terminals of each switching node are controlled by the local server of the switching node under a local protocol having control commands for node-internal call pickup between terminals registered inside the switching node for call pickup, and wherein the telecommunication connection is establishable by a call pickup through a second terminal of a call directed from a third terminal to a first terminal, wherein control commands provided in the local protocol for call pickup are transferred to the general switching protocol and provided across nodes to switching nodes located inside the network by the central DSS server, the instructions defining a method implemented by the server or the terminal that executes the instructions stored in the non-transitory computer readable storage media, the method comprising:
 assigning the first terminal of a first subscriber to a first switching node and assigning the second terminal of a second subscriber to another, second switching node, checking during registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, registering the second terminal at the central DSS server using the general switching protocol; registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal by the second subscriber via the DSS server as a result of the registering of the second terminal, wherein the registration of the second terminal provided in the local protocol for call pickup is transferred into the general switching protocol and forwarded to the central DSS server for registering the second terminal with the DSS server; after the second terminal is registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal via use of the general switching protocol while other call legs for the call pickup are not taken into account in the directing of the pickup of the call at the second terminal.
27. (New) The non-transitory computer readable storage medium of claim 26, wherein the registering of the second terminal for the call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server as a result of the registering of the second terminal comprises:
registering a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal.

17. The non-transitory computer readable storage medium of claim 16, wherein the registering of the second terminal for the call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server as a result of the registering of the second terminal comprises: registering a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal.
18. A telecommunication system comprising: multiple switching nodes, each switching node having a respective local server and associated terminals arranged in a network, the switching nodes comprising a first switching node and a second switching node, a first terminal of a first subscriber assigned to the first switching node and a second terminal of a second subscriber assigned to the second switching node; and a central Direct Station Selection (DSS) server for controlling the telecommunication system using a general switching protocol, wherein terminals of a switching node are controlled by the local server of that switching node using a local protocol comprising control commands for node-internal call pickup between terminals registered within the switching node for call pickup, the central DSS server and the multiple switching nodes being located within the network and are provided to transfer the control commands provided in a local protocol for picking up calls in the general switching protocol and providing them to the multiple switching nodes located across nodes within the network through the central DSS server via registration of a terminal provided in the local protocol for call pickup being transferred into the general switching protocol and forwarded to the central DSS server such that a telecommunication connection for a call directed from a third terminal of a third subscriber to the first terminal assigned to the first switching node is establishable at the second terminal instead of the first terminal via a pickup of the call at the second terminal via the central DSS server responding to detection of the call by adding a call leg to the call to place the call onto the second switching node while other call legs for the call pickup are not taken into account based on a prior registration of the second terminal with the central DSS server; prior registration of the second terminal being provided via a registration at the central DSS server using the general switching protocol, wherein the prior registration of the second terminal is provided in the local protocol for call pickup and transferred into the general switching protocol and forwarded to the central DSS server; and the local server of the first switching node configured to check during registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server of the first switching node performing the registering of the second terminal at the central DSS server using the general switching protocol.” In order to broaden the claim. 
18. A telecommunication system comprising: multiple switching nodes, each switching node having a respective local server and associated terminals arranged in a network, the switching nodes comprising a first switching node and a second switching node, a first terminal of a first subscriber assigned to the first switching node and a second terminal of a second subscriber assigned to the second switching node; and a central Direct Station Selection (DSS) server for controlling the telecommunication system using a general switching protocol, wherein terminals of a switching node are controlled by the local server of that switching node using a local protocol comprising control commands for node-internal call pickup between terminals registered within the switching node for call pickup, the central DSS server and the multiple switching nodes being located within the network and are provided to transfer the control commands provided in a local protocol for picking up calls in the general switching protocol and providing them to the multiple switching nodes located across nodes within the network through the central DSS server via registration of a terminal provided in the local protocol for call pickup being transferred into the general switching protocol and forwarded to the central DSS server such that a telecommunication connection for a call directed from a third terminal of a third subscriber to the first terminal assigned to the first switching node is establishable at the second terminal instead of the first terminal via a pickup of the call at the second terminal via the central DSS server responding to detection of the call by adding a call leg to the call to place the call onto the second switching node while other call legs for the call pickup are not taken into account based on a prior registration of the second terminal with the central DSS server; prior registration of the second terminal being provided via a registration at the central DSS server using the general switching protocol, wherein the prior registration of the second terminal is provided in the local protocol for call pickup and transferred into the general switching protocol and forwarded to the central DSS server; and the local server of the first switching node configured to check during registration of the first terminal for a call pickup by the second terminal to see whether the second terminal is assigned to the same switching node, and, upon a determination that this is not the case, the local server of the first switching node performing the registering of the second terminal at the central DSS server using the general switching protocol.
29. (New) The telecommunication system of claim 28, wherein the second switching node is configured to forward a registration of the second terminal to the central DSS server to facilitate the prior registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for a call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of
the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal.
19. The telecommunication system of claim 18, wherein the second switching node is configured to forward a registration of the second terminal to the central DSS server to facilitate the prior registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for a call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal.



Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17, 19, 20, 21, 22, 23,24,25,26 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappuozzo (US 20110026517 A1) in view Copper (US 20040202300 A1).

Regarding claim 10, Cappuozzo teaches a method for establishing a telecommunication connection in a telecommunication system having a network (see para 0096 “FIG. 3 shows an exemplary realization of a general network”) and multiple switching nodes (see fig 3 element 200, 300) with a respective local server and associated subscriber terminals located within the network ( see para 0097 “The first SIP server 210 may serve a first client device 220 and the second SIP server 310 may serve a second client device 320.”)[ fig.3 Element 200 which includes server 210 and associated terminal 220 is interpreted as switching node, and element 300 includes terminal 320 and server 310 is interpreted as switching node] as well as a central  Direct station selection (DSS) server for controlling the telecommunication system by using a general switching protocol (see para 0009 -0011” The adaptation proxy may comprise: .. a CSTA gateway operable to convert a CSTA event supported by a second SIP server of the SIP servers into a format supported by a first SIP server of the SIP servers, wherein the CSTA event independently operates over the SIP messages to communicate remote control commands 001 “The CSTA (Computer Supported Telephony Application) gateway may enable remote call control services between different client devices in addition to call session management”;  [where adaptation proxy is interpreted as the central server which controls the telecommunication system by using CSTA gateway where CSTA is interpreted as general switching protocol] wherein the associated subscriber terminals of a switching node are controlled by the local server under a local protocol having control commands for node-internal call pickup between terminals registered inside the switching node for call pickup (see para 0061 “The CSTA gateway 120 and the presence integrator 140 of the adaptation proxy 100 may support presence and/or remote call control services between different client devices served by different SIP servers. The SIP servers may operate on different platforms and/or may be based on different signaling and/or messaging formats”; see para 007 “example, a basic telephony profile may provide features such as "make call", "answer", and/or "clear connection), and  wherein the control commands provided in the local protocol for call pickup (see para 0101 “Furthermore, remote call control functionalities may be managed through different protocols in the SIP servers 210, 310”)[ different protocols in the SIP server 210, 310 is interpreted as local protocol] are transferred to the general switching protocol and provided across nodes to switching nodes located inside the network by the central DSS server (see para 0151 “According to the example use case scenario shown in FIG. 6B, a remote call control by at least one of the second clients 330, 340 to command at least one of the first clients 220, 230 to answer a call, is reported.”; see para 0154 “To control the associated first client device 230, as shown in FIG. 6E, a remote control command in terms of a CSTA event 312 is sent by the second client device 330 of user B 420 to the second SIP server 310. The second SIP server 310 forwards the CSTA event 312 to the adaptation proxy 100. The adaptation proxy 100 receives and translates the CSTA event 312 into a corresponding API action 212 (e.g. a specific third party PBX API event such a JTAPI action) which is supported by the first SIP server 210. The adaptation proxy 100 sends the translated API action 212 to the first SIP server 310 which forwards the API action 212 to the corresponding first client device 230.”), the method comprising:
assigning the first terminal to a first switching node and assigning the second terminal to another, second switching node (see para 0100 and para 0101 "The client devices 220, 320 may be served by the respective SIP servers 210, 310. As exemplarily shown in FIG. 4, an IP-phone 220 is served by an IP PBX server 210 and a MOC client 320 is served by a Microsoft OCS 310). [0101] In the exemplary network of FIG. 4, presence functionalities may not be implemented by both SIP servers 210, 310. Furthermore, remote call control functionalities may be managed through different protocols in the SIP servers 210, 310”), and
and
registering the second terminal via a registration at the central DSS Server using the general switching protocol, wherein the registration of a terminal provided in the local protocol for call pickup is transferred into the general switching protocol and forwarded to the central DSS server (see para 0154 “To control the associated first client device 230, as shown in FIG. 6E, a remote control command in terms of a CSTA event 312 is sent by the second client device 330 of user B 420 to the second SIP server 310. The second SIP server 310 forwards the CSTA event 312 to the adaptation proxy 100. The adaptation proxy 100 receives and translates the CSTA event 312 into a corresponding API action 212 (e.g. a specific third party PBX API event such a JTAPI action) which is supported by the first SIP server 210. The adaptation proxy 100 sends the translated API action 212 to the first SIP server 310 which forwards the API action 212 to the corresponding first client device 230”)[ translates the CSTA event 312 into a corresponding API action 212 is interpreted as transferring / changing from one protocol to another; since remote control command has been sent to adaptation proxy it implies connection/ registration of terminal with adaptation proxy interpreted to be central DSS ]
Cappouzzo doesn’t teach wherein the telecommunication connection is established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal; After registering of the second terminal, directing the pickup of the call by the third terminal to the first terminal occurs through the second terminal across nodes by using the general switching protocol so that call is directed to the second terminal to be picked up at the second terminal instead of the first terminal while other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal
Cooper teaches wherein the telecommunication connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first (see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200. The call handling device 10 then determines whether to ring the phone 40 or to forward a message to the mobile user device 50 associated with the phone 40, step 215.. If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”)
After registering of the second terminal, directing the pickup of the call by the third terminal to the first terminal occurs through the second terminal (see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200... If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”;  see para 0025 “FIG. 3 is a screen image on mobile user device 50 which is displayed to inform the user of an incoming call. The information forwarded to the mobile user device 50.”) across nodes by using the general switching protocol so that call is directed to the second terminal to be picked up at the second terminal instead of the first terminal (see para 0022 “For this purpose, the worker may use the mobile user device 51 which is connected to the call handling device 10 through the telephone network 20. As stated above, the telephone network 20 may include a PSTN, a mobile network, or a combination thereof).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal in the system of Cappouzzo. The motivation is to forward the call (cooper: see para 0024).
Cappouzzo doesn’t teach other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal.
Buckle (WO2013/142284A1) teaches other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal. ( see page 7 lines 13-18 “Once the subscriber "picks up" or answers one of the incoming calls at the mobile device, .., the VHSG will either direct the call that was answered at the mobile device (1003X or 1003Y) to the third party caller.. The VHSG also drops or disconnects the son- answered call or the leg of the conference call that is not answered”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the other call legs for the call pickup are not taken into account in the system of modified Cappouzzo. The motivation is to enable call transfer (Buckle: See page 4 line 5)

 Regarding claim 26, Cappouzzo teaches A non-transitory computer readable storage media containing instructions that are executable by (see para 0039 In another general aspect there is provided a computer-program product comprising computer readable instructions, which when loaded and run in a computer system and/or computer network system, cause the computer system and/or the computer network system to perform a method as described”) at least one of a server and a terminal in a communications system having a network (see para 0096 “FIG. 3 shows an exemplary realization of a general network”) and multiple switching nodes (see fig 3 element 200, 300) with a respective local server and associated terminal located within the network ( see para 0097 “The first SIP server 210 may serve a first client device 220 and the second SIP server 310 may serve a second client device 320.”)[ fig.3 Element 200 which includes server 210 and associated terminal 220 is interpreted as switching node, and element 300 includes terminal 320 and server 310 is interpreted as switching node] as well as a central  Direct station selection (DSS) server for controlling the telecommunication system by using a general switching protocol (see para 0009 -0011” The adaptation proxy may comprise: .. a CSTA gateway operable to convert a CSTA event supported by a second SIP server of the SIP servers into a format supported by a first SIP server of the SIP servers, wherein the CSTA event independently operates over the SIP messages to communicate remote control commands 001 “The CSTA (Computer Supported Telephony Application) gateway may enable remote call control services between different client devices in addition to call session management”;  [where adaptation proxy is interpreted as the central server which controls the telecommunication system by using CSTA gateway where CSTA is interpreted as general switching protocol] wherein the terminals of each switching node are controlled by the local server under a local protocol having control commands for node-internal call pickup between terminals registered inside the switching node for call pickup (see para 0061 “The CSTA gateway 120 and the presence integrator 140 of the adaptation proxy 100 may support presence and/or remote call control services between different client devices served by different SIP servers. The SIP servers may operate on different platforms and/or may be based on different signaling and/or messaging formats”; see para 007 “example, a basic telephony profile may provide features such as "make call", "answer", and/or "clear connection) wherein the control commands provided in the local protocol for call pickup (see para 0101 “Furthermore, remote call control functionalities may be managed through different protocols in the SIP servers 210, 310”)[ different protocols in the SIP server 210, 310 is interpreted as local protocol] are transferred to the general switching protocol and provided across nodes to switching nodes located inside the network by the central DSS server (see para 0151 “According to the example use case scenario shown in FIG. 6B, a remote call control by at least one of the second clients 330, 340 to command at least one of the first clients 220, 230 to answer a call, is reported.”; see para 0154 “To control the associated first client device 230, as shown in FIG. 6E, a remote control command in terms of a CSTA event 312 is sent by the second client device 330 of user B 420 to the second SIP server 310. The second SIP server 310 forwards the CSTA event 312 to the adaptation proxy 100. The adaptation proxy 100 receives and translates the CSTA event 312 into a corresponding API action 212 (e.g. a specific third party PBX API event such a JTAPI action) which is supported by the first SIP server 210. The adaptation proxy 100 sends the translated API action 212 to the first SIP server 310 which forwards the API action 212 to the corresponding first client device 230.”), the instructions defining a method implemented by the server or the terminal that executes the instructions stored in the non-transitory computer readable storage media (see para 0039 In another general aspect there is provided a computer-program product comprising computer readable instructions, which when loaded and run in a computer system and/or computer network system, cause the computer system and/or the computer network system to perform a method as described”), the method comprising:
assigning the first terminal to a first switching node and assigning the second terminal to another, second switching node (see para 0100 and para 0101 "The client devices 220, 320 may be served by the respective SIP servers 210, 310. As exemplarily shown in FIG. 4, an IP-phone 220 is served by an IP PBX server 210 and a MOC client 320 is served by a Microsoft OCS 310). [0101] In the exemplary network of FIG. 4, presence functionalities may not be implemented by both SIP servers 210, 310. Furthermore, remote call control functionalities may be managed through different protocols in the SIP servers 210, 310”), and
and
registering the second terminal via a registration at the central DSS Server using the general switching protocol, wherein the registration of a terminal provided in the local protocol for call pickup is transferred into the general switching protocol and forwarded to the central DSS server (see para 0154 “To control the associated first client device 230, as shown in FIG. 6E, a remote control command in terms of a CSTA event 312 is sent by the second client device 330 of user B 420 to the second SIP server 310. The second SIP server 310 forwards the CSTA event 312 to the adaptation proxy 100. The adaptation proxy 100 receives and translates the CSTA event 312 into a corresponding API action 212 (e.g. a specific third party PBX API event such a JTAPI action) which is supported by the first SIP server 210. The adaptation proxy 100 sends the translated API action 212 to the first SIP server 310 which forwards the API action 212 to the corresponding first client device 230”)[ translates the CSTA event 312 into a corresponding API action 212 is interpreted as transferring / changing from one protocol to another; since remote control command has been sent to adaptation proxy it implies connection/ registration of terminal with adaptation proxy interpreted to be central DSS ]
Cappouzzo doesn’t teach wherein the telecommunication connection is established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal; After registering of the second terminal, directing the pickup of the call by the third terminal to the first terminal occurs through the second terminal across nodes by using the general switching protocol so that call is directed to the second terminal to be picked up at the second terminal instead of the first terminal while other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal.
Cooper teaches wherein the telecommunication connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first (see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200. The call handling device 10 then determines whether to ring the phone 40 or to forward a message to the mobile user device 50 associated with the phone 40, step 215.. If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”)
After registering of the second terminal, directing the pickup of the call by the third terminal to the first terminal occurs through the second terminal (see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200... If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”;  see para 0025 “FIG. 3 is a screen image on mobile user device 50 which is displayed to inform the user of an incoming call. The information forwarded to the mobile user device 50.”) across nodes by using the general switching protocol so that call is directed to the second terminal to be picked up at the second terminal instead of the first terminal (see para 0022 “For this purpose, the worker may use the mobile user device 51 which is connected to the call handling device 10 through the telephone network 20. As stated above, the telephone network 20 may include a PSTN, a mobile network, or a combination thereof).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal in the system of Cappouzzo. The motivation is to forward the call (cooper: see para 0024).
Cappouzzo doesn’t teach other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal.
Buckle (WO2013/142284A1) teaches other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal. ( see page 7 lines 13-18 “Once the subscriber "picks up" or answers one of the incoming calls at the mobile device, .., the VHSG will either direct the call that was answered at the mobile device (1003X or 1003Y) to the third party caller.. The VHSG also drops or disconnects the son- answered call or the leg of the conference call that is not answered”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the other call legs for the call pickup are not taken into account in the system of modified Cappouzzo. The motivation is to enable call transfer (Buckle: See page 4 line 5)

Regarding claim 28, Cappuozzo teaches a telecommunication system comprising a network (see para 0096 “FIG. 3 shows an exemplary realization of a general network”) and multiple switching nodes, each switching node (see fig 3 element 200, 300) with a respective local server and associated terminals arranged in the network ( see para 0097 “The first SIP server 210 may serve a first client device 220 and the second SIP server 310 may serve a second client device 320.”)[ fig.3 Element 200 which includes server 210 and associated terminal 220 is interpreted as switching node, and element 300 includes terminal 320 and server 310 is interpreted as switching node]), the switching nodes comprising a first switching node and second switching node , a first terminal assigned to the first switching node and a second terminal assigned to the second switching node(see para 0100 and para 0101 "The client devices 220, 320 may be served by the respective SIP servers 210, 310. As exemplarily shown in FIG. 4, an IP-phone 220 is served by an IP PBX server 210 and a MOC client 320 is served by a Microsoft OCS 310). [0101] In the exemplary network of FIG. 4, presence functionalities may not be implemented by both SIP servers 210, 310. Furthermore, remote call control functionalities may be managed through different protocols in the SIP servers 210, 310”), and
a central DSS server for controlling the telecommunication system using a general switching protocol (see para 0009 -0011” The adaptation proxy may comprise: .. a CSTA gateway operable to convert a CSTA event supported by a second SIP server of the SIP servers into a format supported by a first SIP server of the SIP servers, wherein the CSTA event independently operates over the SIP messages to communicate remote control commands 001 “The CSTA (Computer Supported Telephony Application) gateway may enable remote call control services between different client devices in addition to call session management”;  [where adaptation proxy is interpreted as the central server which controls the telecommunication system by using CSTA gateway where CSTA is interpreted as general switching protocol],
wherein terminals of a switching node are controlled by the local server of that switching node using a local protocol comprising control commands for node-internal call pickup between terminals registered within the switching node for call pickup(see para 0061 “The CSTA gateway 120 and the presence integrator 140 of the adaptation proxy 100 may support presence and/or remote call control services between different client devices served by different SIP servers. The SIP servers may operate on different platforms and/or may be based on different signaling and/or messaging formats”; see para 007 “example, a basic telephony profile may provide features such as "make call", "answer", and/or "clear connection), 
the central DSS server and the multiple switching nodes being located within the network and are provided to transfer the control commands provided in a local protocol for picking up calls in the general switching protocol and providing them to the multiple switching nodes located across nodes within the network through the central DSS server via registration of a terminal provided in the local protocol for call pickup being transferred into the general switching protocol (see para 0154 “To control the associated first client device 230, as shown in FIG. 6E, a remote control command in terms of a CSTA event 312 is sent by the second client device 330 of user B 420 to the second SIP server 310. The second SIP server 310 forwards the CSTA event 312 to the adaptation proxy 100. The adaptation proxy 100 receives and translates the CSTA event 312 into a corresponding API action 212 (e.g. a specific third party PBX API event such a JTAPI action) which is supported by the first SIP server 210. The adaptation proxy 100 sends the translated API action 212 to the first SIP server 310 which forwards the API action 212 to the corresponding first client device 230”) [ translates the CSTA event 312 into a corresponding API action 212 is interpreted as transferring / changing from one protocol to another; since remote control command has been sent to adaptation proxy it implies connection/ registration of terminal with adaptation proxy interpreted to be central DSS ].
Cappouzzo doesn’t teach wherein the telecommunication connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal; directing the pickup of the call by the third terminal to the first terminal occurs through the second terminal across nodes by using the general switching protocol.
Cooper teaches forwarded to the central DSS server such that a telecommunication connection for a call directed from a third terminal to the first terminal assigned to the first switching node is establishable at the second terminal instead of the first terminal via a pickup of the call at the second terminal via the central DSS server responding to detection of the call by adding a call leg to the call to place the call onto the second switching node  (see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200. The call handling device 10 then determines whether to ring the phone 40 or to forward a message to the mobile user device 50 associated with the phone 40, step 215.. If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”)
directing the pickup of the call by the third terminal to the first terminal occurs through the second terminal (see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200... If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”; see para 0025 “FIG. 3 is a screen image on mobile user device 50 which is displayed to inform the user of an incoming call. The information forwarded to the mobile user device 50.”) across nodes by using the general switching protocol (see para 0022 “For this purpose, the worker may use the mobile user device 51 which is connected to the call handling device 10 through the telephone network 20. As stated above, the telephone network 20 may include a PSTN, a mobile network, or a combination thereof).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal in the system of Cappouzzo. The motivation is to forward the call (cooper: see para 0024).
Cappouzzo doesn’t teach other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal.
Buckle (WO2013/142284A1) teaches other call legs for the call pickup are not taken into account directing of the pickup of the call by the second terminal. ( see page 7 lines 13-18 “Once the subscriber "picks up" or answers one of the incoming calls at the mobile device, .., the VHSG will either direct the call that was answered at the mobile device (1003X or 1003Y) to the third party caller.. The VHSG also drops or disconnects the son- answered call or the leg of the conference call that is not answered”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the other call legs for the call pickup are not taken into account in the system of modified Cappouzzo. The motivation is to enable call transfer (Buckle: See page 4 line 5)

Regarding claim 17, Cappouzzo teaches registering the second terminal for a call number of the first terminal such that the second switching node forwards a registration of the second terminal to the central DSS server such that the call directed from the third terminal to the first terminal is answerable at the second terminal via the DSS server placing the call on the second switching node as a result of the registering of the second terminal (see para 0154 “To control the associated first client device 230, as shown in FIG. 6E, a remote control command in terms of a CSTA event 312 is sent by the second client device 330 of user B 420 to the second SIP server 310. The second SIP server 310 forwards the CSTA event 312 to the adaptation proxy 100. The adaptation proxy 100 receives and translates the CSTA event 312 into a corresponding API action 212 (e.g. a specific third party PBX API event such a JTAPI action) which is supported by the first SIP server 210. The adaptation proxy 100 sends the translated API action 212 to the first SIP server 310 which forwards the API action 212 to the corresponding first client device 230”).;
Cappouzzo  doesn’t teach after the second terminal is registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal.
Copper teaches after the second terminal is registered with the DSS server, answering the call directed from the third terminal to the first terminal via a pickup of the call at the second terminal such that the call is picked up by the second terminal instead of the first terminal(see para 0023 “When a caller uses the phone 30 and attempts to ring a callee's phone 40, the call handling device 10 detects the incoming call, step 200... If the phone 40 is not answered after a predetermined number of rings, the process continues to steps 228 and 230 and the call handling device 10 forwards a message to mobile user device 50 informing the user of the incoming call.”; see para 0025 “FIG. 3 is a screen image on mobile user device 50 which is displayed to inform the user of an incoming call. The information forwarded to the mobile user device 50.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the connection can be established by a call pickup through a second terminal of a call directed from a third terminal to a first terminal in the system of Cappouzzo. The motivation is to forward the call (cooper: see para 0024)

Regarding claim 19, Cappouzzo teaches where in the local protocol is Session initiation protocol (See para 0013 “SIP message formats.”) 

Regarding claim 20, Cappouzzo teaches wherein the general switching protocol is a Computer Supported Telecommunications Applications protocol (see para 0015 “The CSTA (Computer Supported Telephony Application) gateway may enable remote call control services between different client devices in addition to call session management.”)

Regarding claim 21, Cappouzzo teaches storing the registration of the second terminal in a third party call control interface component (See para 0054 “A client device may provide presence information (e.g. a presence state and/or a call state) via a network connection to a presence service (e.g. at a presence server), which may be stored in what constitutes the client's personal availability for distribution to other clients and/or users to convey his availability for communication”).

Regarding claim 22, Cappouzzo teaches wherein the first terminal, second terminal, DSS server, first switching node and second switching node are within a local area network and the third party call control interface component is a component of a local area network handler of the local area network (see para 0162 “The computing environment 920 may communicate with other electronic devices such as a computer, telephone (wired or wireless), personal digital assistant, television, or the like. To communicate, the computer environment 920 may operate in a networked environment using connections to one or more electronic devices... The logical connections depicted in FIG. 7 include a local area network (LAN) 964 and a wide area network (WAN) 966.”)

Regarding claim 23, Cappouzzo teaches the local area network handler is configured to facilitate communication between the second terminal and the DSS server via a Session Initiation Protocol stack adapter. (See para 0010“an SIP adaptor operable to transform and to transport SIP messages between the client devices served by the different SIP servers”)

Regarding claim 24, Cappouzzo teaches wherein the first switching node is connected to the second switching node via at least one network trunk (see fig 3 link between element 220 and 210)

Regarding claim 25 , Cappouzzo teaches wherein the first switching node is connected to the second switching node via at least one network trunk(see fig 3 link between element 320 and 310)


7.     Claims 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappuozzo (US 20110026517 A1) in view of Copper (US 20040202300 A1) and further in view of Holloway (US 2006/0274678 A1)

Regarding claim 15, Modified Cappuozzo doesn’t teach CSTA is the general switching protocol, and SIP or a comparable protocol is the local switching protocol, further comprising activating "CSTA: SetLampMode" at the second terminal by the central DSS server (DSS) based on “CSTA: Delivered Events” when a call is directed from a third terminal to a first terminal, signaling for call pickup through a second terminal and the activating occurs via CSTA across nodes to the central DSS server.
 Holloway teaches CSTA is the general switching protocol, and SIP or a comparable protocol is the local switching protocol, further comprising activating "CSTA: SetLampMode" at the second terminal by the central DSS server (DSS) based on “CSTA: Delivered Events” when a call is directed from a third terminal to a first terminal, signaling for call pickup through a second terminal and the activating occurs via CSTA across  switching nodes (see para 0048 “The Application Software AS of the Central Server CS instructs the CSTA software routine (not shown) to create a CSTA Set Lamp Mode (7) service request message to the SIP Enabled Device SED”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the CSTA:setlampmode in the system of Cappuozzo. The motivation is to change the state of the Light Emitting Diode LED that is associated Feature Button FB. (Holloway: see para 0046)

Regarding claim 16, Modified Cappuozzo doesn’t teach the second terminal is a SIP endpoint and the call directed from the third terminal to a first terminal is signaled at the second terminal using “SIP: Notify” and is picked up using “SIP: Invite”.
 	Holloway teaches the second terminal is a SIP endpoint and the call directed from the third terminal to a first terminal is signaled at the second terminal using “SIP: Notify” and is picked up using “SIP: Invite”(see para 0032 “The SIP Enabled Device SED-1 calls SIP Enabled Device SED-2 and a user (not shown) of the SIP Enabled Device SED-2, presses the Call Forward Feature Button FB and uses the Keypad KP to identify the SIP Enabled Device SED-3 as a call forward destination. This results in the call from SIP Enabled Device SED-1 to SIP Enabled Device SED-2 being transformed into a call from SIP Enabled Device SED-1 to SIP Enabled Device SED-3.” See para 0033 “when the user (not shown) of the SIP Enabled Device SED-2 presses the Function Button FB of the User Interface UI, the Application Software AS of the SIP Enabled Device SED-2 instructs the SIP User Agent Client UAC of the SIP Enabled Device SED-2 to generate a SIP NOTIFY (7) message, which is sent to the SIP User Agent Server UAS of the Central Server CS”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the call directed from the third terminal to a first terminal is signaled at the second terminal using “SIP: Notify” and is picked up using “SIP: Invite in the system of Cappuozzo. The motivation is to contain a feature indicator value that corresponds to the Function Button FB. (Holloway: see para 0034).

8.     Claims 18, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappuozzo (US 20110026517 A1) in view of Copper (US 20040202300 A1) and further in view of Makhmudhov (US 8467514) 

Regarding claims 18, 29, Cappuozzo doesn’t teach the second switching node is configured to forward a registration of the second terminal to the central DSS server to facilitate the prior registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for a call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal.
  	Makhmudhov teaches  the second switching node is configured to forward a registration of the second terminal to the central DSS server to facilitate the prior registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for a call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal  (see col 13“The user interface 400B can also include a BLF 440 that corresponds to Jane's user ID 430, and a BLF 460 that corresponds to Bob's user ID 410. Similar to the BLF 420 described with respect to FIG. 4A, each of the BLFs 440 and 460 can include an LED that can indicate the presence of the corresponding user based on different colors and/or blinking rates. In the example shown in FIG. 4A, the BLF420 can show indications of the user's own presence. For example, no light on the BLF 420 can indicate that Bob is available; a red light can indicate that Bob is busy (e.g., Bob is talking on a cellular phone); a blinking green light can indicate that Bob has an incoming call; and a blinking yellow light can indicate that Bob has a call on hold. The colors and blinking patterns on the BLF 420 can vary by phone models. Based on Bob's presence as indicated by the BLF 460, Jane can transfer calls and answer calls on Bob's behalf in order to increase Bob's productivity”) in response to detection of the call directed from the third terminal to the first terminal via the central DSS server placing the call onto the second switching node to facilitate pickup of the call at the second terminal instead of at the first terminal. (see col 3 line 40-56 “Further, as will be described in greater detail below, the presence update of the caller can be automatically forwarded to and displayed on communication devices of other users who are permitted to monitor the status of the caller.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine BLF in the system of modified Cappouzzo. The motivation is to determine whether a call should be transferred. (Makhmudhov: See col 2 line 30)

Regarding claim 27, Cappuozzo doesn’t teach the second switching node forwarding a registration of the second terminal to the central DSS server to facilitate registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal in response to detection of the call directed from the third terminal to the first terminal and the central DSS server placing the call onto the second switching node of the second terminal to facilitate pickup of the call at the second terminal instead of at the first terminal.
Makhmudhov teaches the second switching node forwarding a registration of the second terminal to the central DSS server to facilitate registration of the second terminal with the central DSS server so that registering of a busy lamp field (BLF) button of the second terminal for the call number of the first terminal as a BLF target for the BLF button is transmitted to the central DSS server so that switching states of the BLF target are capturable from the central DSS server to trigger the BLF button of the second terminal (see col 13 ““The user interface 400B can also include a BLF 440 that corresponds to Jane's user ID 430, and a BLF 460 that corresponds to Bob's user ID 410. Similar to the BLF 420 described with respect to FIG. 4A, each of the BLFs 440 and 460 can include an LED that can indicate the presence of the corresponding user based on different colors and/or blinking rates. In the example shown in FIG. 4A, the BLF420 can show indications of the user's own presence. For example, no light on the BLF 420 can indicate that Bob is available; a red light can indicate that Bob is busy (e.g., Bob is talking on a cellular phone); a blinking green light can indicate that Bob has an incoming call; and a blinking yellow light can indicate that Bob has a call on hold. The colors and blinking patterns on the BLF 420 can vary by phone models. Based on Bob's presence as indicated by the BLF 460, Jane can transfer calls and answer calls on Bob's behalf in order to increase Bob's productivity”) in response to detection of the call directed from the third terminal to the first terminal and the central DSS server placing the call onto the second switching node of the second terminal to facilitate pickup of the call at the second terminal instead of at the first terminal(see col 3 line 40-56 “Further, as will be described in greater detail below, the presence update of the caller can be automatically forwarded to and displayed on communication devices of other users who are permitted to monitor the status of the caller.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine BLF in the system of modified Cappouzzo. The motivation is to determine whether a call should be transferred. (Makhmudhov: See col 2 line 30).

Allowable Subject Matter
Claims 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416